DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ amendment filed on 10/17/22 has been entered. Claims 1, 4-7 have been amended. No claims have been canceled. No new claims have been added. Claims 1, 4-7 are still pending in this application, with claims 1, 5-7 being independent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “A computer-readable non-transient storage medium storing a program executed in one or plurality of computers, the program stored in the computer-readable non-transient storage medium comprising”. It is not clear that how “computer-readable non-transient storage medium” (by itself) is executing program/instructions? The “computer-readable non-transient storage medium” (e.g. memory) is a passive device and cannot execute any program or instructions on its own. A processor is required to perform/execute any program/instructions residing on any memory device. Claim limitation of “a program executed in one or plurality of computers” is also not clear. Are multiple computers residing the same program?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0079724 to Feuz et al. (“Feuz”) in view of U.S. Patent Application Publication No. 2016/0065709 to Lee et al. (“Lee”).  
	
As to claim 1, Feuz discloses an agent system [Feuz Abstract, Figs. 1-6, pages 5-14] comprising: a first agent application that causes a first terminal device used by a first user to function as a first agent device configured to provide a service including causing an output section to output a response by a voice in response to a speech of the first user [paragraph 0032, 0079]; a first server device configured to communicate with the first terminal device [paragraphs 0029, 0032, 0079, 0099 (client device connected to cloud computing system such as internet/servers)]; a second agent application that causes a second terminal device used by a second user to function as a second agent device configured to provide a service including causing an output section to output a response by a voice in response to a speech of the second user [paragraphs 0032, 0088, 0089]; an on-vehicle agent device mounted on a vehicle and used by the second user [paragraphs 0032-0033]; and a second server device configured to communicate with the second terminal device, the on-vehicle agent device and the first server device [paragraphs 0031-0032, 0071, 0086, 0099 (client devices 106 communicatively coupled with each other via wired/wireless LANs 110, e.g. internet/server)], wherein the first server device transmits information associated with a speech of the first user acquired from the first terminal device to the second server device [paragraphs 0032, 0086-87, 0099], and the second server device transmits information associated with the speech of the first user acquired from the first server device to the second terminal device or the on- vehicle agent device on the basis of existence of the second user recognized by the second terminal device or the on-vehicle agent device [paragraphs 0032, 0060, 0076, 0086-0087]. As per Feuz, system may determine a location of the intended recipient relative to the plurality of client devices 106 and based on location of the intended recipient to deliver the notification to the nearest device associated with the recipient [paragraphs 0060, 0076]. Further, client device 106 may include, mobile phone and in-vehicle communication system [paragraph 0032]. 
Feuz does not expressly disclose receiving a determination results of whether the second user is boarding the vehicle or not, transmits information associated with the speech of the first user to the on-vehicle agent device in case the determination result is affirmative results and transmit information associated with the speech of the first user to  the second terminal device in a case that the determination result is a negative result. Even though, Feuz discloses regarding determine a location of the intended recipient relative to the plurality of client devices 106 and based on location of the intended recipient to deliver the notification to the nearest device associated with the recipient [paragraphs 0060, 0076]. It is extremely obvious to determine if the user’s location is in the vehicle or not and based on that deliver the notification to the nearest device associated with the recipient (either vehicle or terminal device).
In the same or similar field of invention, Lee discloses receiving a determination results of whether the second user is boarding the vehicle or not, transmits information associated with the speech of the first user to the on-vehicle agent device in case the determination result is affirmative results and transmit information associated with the speech of the first user to  the second terminal device in a case that the determination result is a negative result [Lee paragraphs 0036-0037]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Feuz to have feature of receiving a determination results of whether the second user is boarding the vehicle or not, transmits information associated with the speech of the first user to the on-vehicle agent device in case the determination result is affirmative results and transmit information associated with the speech of the first user to  the second terminal device in a case that the determination result is a negative result as taught by Lee.  The suggestion/motivation would have been to provide a method, computer program product and vehicle multimedia system for controlling audio signal transfer from a mobile device to a hands-free device [Lee paragraph 0007].  
As to claim 4, Feuz discloses wherein the second server device transmits information associated with the speech of the first user to the on-vehicle agent device or the second terminal device provided that the information associated with the speech of the first user is determined as an object to be transmitted to the second user [paragraphs 0005, 0032, 0060, 0086].
As to claim 5, Feuz discloses a server device [Feuz Abstract, Figs. 1-6, pages 5-14] that functions as a first server device which is configured to communicate with a first terminal device that functions as a first agent device configured to provide a service including causing an output section to output a response by a voice in response to a speech of a first user [paragraphs 0029, 0032, 0079, 0099 (client device connected to cloud computing system such as internet/servers)], a second terminal device which functions as a second agent device configured to provide a service including causing an output section to output a response by a voice in response to a speech of a second user [paragraphs 0032, 0088, 0089], and a second server device which is configured to communicate with an on-vehicle agent device mounted on a vehicle and used by the second user [paragraphs 0031-0032, 0071, 0086, 0099 (client devices 106 communicatively coupled with each other via wired/wireless LANs 110, e.g. internet/server)], wherein the first server device acquires information associated with the speech of the first user acquired from the first terminal device [paragraphs 0029, 0032, 0086-87, 0099], and transmits information associated with the speech of the first user acquired from the first server device to the second terminal device or the on-vehicle agent device on the basis of existence of the second user recognized by the second terminal device or the on-vehicle agent device [paragraphs 0032, 0060, 0076, 0086-0087]. As per Feuz, system may determine a location of the intended recipient relative to the plurality of client devices 106 and based on location of the intended recipient to deliver the notification to the nearest device associated with the recipient [paragraphs 0060, 0076]. Further, client device 106 may include, mobile phone and in-vehicle communication system [paragraph 0032].
Feuz does not expressly disclose receiving a determination results of whether the second user is boarding the vehicle or not, transmits information associated with the speech of the first user to the on-vehicle agent device in case the determination result is affirmative results and transmit information associated with the speech of the first user to  the second terminal device in a case that the determination result is a negative result. Even though, Feuz discloses regarding determine a location of the intended recipient relative to the plurality of client devices 106 and based on location of the intended recipient to deliver the notification to the nearest device associated with the recipient [paragraphs 0060, 0076]. It is extremely obvious to determine if the user’s location is in the vehicle or not and based on that deliver the notification to the nearest device associated with the recipient (either vehicle or terminal device).
In the same or similar field of invention, Lee discloses receiving a determination results of whether the second user is boarding the vehicle or not, transmits information associated with the speech of the first user to the on-vehicle agent device in case the determination result is affirmative results and transmit information associated with the speech of the first user to  the second terminal device in a case that the determination result is a negative result [Lee paragraphs 0036-0037]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Feuz to have feature of receiving a determination results of whether the second user is boarding the vehicle or not, transmits information associated with the speech of the first user to the on-vehicle agent device in case the determination result is affirmative results and transmit information associated with the speech of the first user to  the second terminal device in a case that the determination result is a negative result as taught by Lee.  The suggestion/motivation would have been to provide a method, computer program product and vehicle multimedia system for controlling audio signal transfer from a mobile device to a hands-free device [Lee paragraph 0007].  
As to claim 6, Feuz discloses a  method of controlling an agent system, which is performed by one or a plurality of computers [Feuz Abstract, Figs. 1-6, pages 5-14], the method comprising: providing a service including causing an output section to output a response by a voice in response to a speech of a first user through a first terminal device used by the first user [paragraph 0079]; providing a service including causing an output section to output a response by a voice in response to a speech of a second user through a second terminal device used by the second user [paragraphs 0032, 0088, 0089]; recognizing existence of the second user through an on-vehicle agent device mounted on a vehicle and used by the second user or the second terminal device [paragraphs 0032, 0060, 0076, 0086-0087]; and transmitting information associated with the speech of the first user to the second terminal device or the on-vehicle agent device on the basis of existence of the second user [paragraphs 0032, 0060, 0076, 0086-0087]. As per Feuz, system may determine a location of the intended recipient relative to the plurality of client devices 106 and based on location of the intended recipient to deliver the notification to the nearest device associated with the recipient [paragraphs 0060, 0076]. Further, client device 106 may include, mobile phone and in-vehicle communication system [paragraph 0032].
Feuz does not expressly disclose receiving a determination results of whether the second user is boarding the vehicle or not, transmits information associated with the speech of the first user to the on-vehicle agent device in case the determination result is affirmative results and transmit information associated with the speech of the first user to  the second terminal device in a case that the determination result is a negative result. Even though, Feuz discloses regarding determine a location of the intended recipient relative to the plurality of client devices 106 and based on location of the intended recipient to deliver the notification to the nearest device associated with the recipient [paragraphs 0060, 0076]. It is extremely obvious to determine if the user’s location is in the vehicle or not and based on that deliver the notification to the nearest device associated with the recipient (either vehicle or terminal device).
In the same or similar field of invention, Lee discloses receiving a determination results of whether the second user is boarding the vehicle or not, transmits information associated with the speech of the first user to the on-vehicle agent device in case the determination result is affirmative results and transmit information associated with the speech of the first user to  the second terminal device in a case that the determination result is a negative result [Lee paragraphs 0036-0037]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Feuz to have feature of receiving a determination results of whether the second user is boarding the vehicle or not, transmits information associated with the speech of the first user to the on-vehicle agent device in case the determination result is affirmative results and transmit information associated with the speech of the first user to  the second terminal device in a case that the determination result is a negative result as taught by Lee.  The suggestion/motivation would have been to provide a method, computer program product and vehicle multimedia system for controlling audio signal transfer from a mobile device to a hands-free device [Lee paragraph 0007].  

As to claim 7, Feuz discloses a computer-readable non-transient storage medium storing a program executed in one or plurality of computers [Feuz Abstract, Figs. 1-6, pages 5-14], the program stored in the computer-readable non-transient storage medium comprising: processing of providing a service including causing an output section to output a response by a voice in response to a speech of a first user through a first terminal device used by the first user [paragraph 0079]; processing of providing a service including causing an output section to output a response by a voice in response to a speech of a second user through a second terminal device used by the second user [paragraphs 0032, 0088, 0089]; processing of recognizing existence of the second user through an on-vehicle agent device mounted on a vehicle and used by the second user or the second terminal device [paragraphs 0032, 0060, 0076, 0086-0087]; and processing of transmitting information associated with the speech of the first user to the second terminal device or the on-vehicle agent device on the basis of existence of the second user [paragraphs 0032, 0060, 0076, 0086-0087].  As per Feuz, system may determine a location of the intended recipient relative to the plurality of client devices 106 and based on location of the intended recipient to deliver the notification to the nearest device associated with the recipient [paragraphs 0060, 0076]. Further, client device 106 may include, mobile phone and in-vehicle communication system [paragraph 0032].
Feuz does not expressly disclose receiving a determination results of whether the second user is boarding the vehicle or not, transmits information associated with the speech of the first user to the on-vehicle agent device in case the determination result is affirmative results and transmit information associated with the speech of the first user to  the second terminal device in a case that the determination result is a negative result. Even though, Feuz discloses regarding determine a location of the intended recipient relative to the plurality of client devices 106 and based on location of the intended recipient to deliver the notification to the nearest device associated with the recipient [paragraphs 0060, 0076]. It is extremely obvious to determine if the user’s location is in the vehicle or not and based on that deliver the notification to the nearest device associated with the recipient (either vehicle or terminal device).
In the same or similar field of invention, Lee discloses receiving a determination results of whether the second user is boarding the vehicle or not, transmits information associated with the speech of the first user to the on-vehicle agent device in case the determination result is affirmative results and transmit information associated with the speech of the first user to  the second terminal device in a case that the determination result is a negative result [Lee paragraphs 0036-0037]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Feuz to have feature of receiving a determination results of whether the second user is boarding the vehicle or not, transmits information associated with the speech of the first user to the on-vehicle agent device in case the determination result is affirmative results and transmit information associated with the speech of the first user to  the second terminal device in a case that the determination result is a negative result as taught by Lee.  The suggestion/motivation would have been to provide a method, computer program product and vehicle multimedia system for controlling audio signal transfer from a mobile device to a hands-free device [Lee paragraph 0007].  
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652